Mabio Pittoui, J.
Motion by the plaintiffs for summary judgment is denied.
The plaintiffs claim that it was 10:00 p.m., that it was raining and the streets were wet, that their vehicle approached the intersection, slowed down to 20 miles per hour, and that their car was hit in the rear by the defendants’.
The defendants claim that they were going about 25 miles per hour, and when 50 to 75 feet behind the plaintiffs ’ automobile the plaintiffs ’ automobile came to a sudden stop, without signal-ling, and without the stop signals operating, and that the defendants’ auto skidded into the plaintiffs’ .
Negligence may not be inferred from the mere fact that the auto skidded or that the accident happened. (Lahr v. Tirrill, 274 N. Y. 112.) Nor is the operator of the rear car necessarily negligent if it strikes the car ahead, which stopped without warning. (Zwilling v. Harrison, 269 N. Y. 461.)
There is a triable issue of fact and the motion is denied.
Order signed.